Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Objections
Claim 11 is objected to because of the following informalities:  The claims appears to be an independent claim improperly written in the dorm of a dependent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites the limitation “…and operate the upper door of the roof carrier to be opened in response to authenticating the and operate the loading part to load the delivery object received from the drone…”, emphasis on the underlined section.  There appears to be a missing term following “authenticating the”, rendering the claim indefinite.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites a method, but depends from an independent claims directed towards a system, making the claim unclear as to whether it is directed towards a method or a system.
Claims 2-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from an indefinite independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanitz (US 20190362295), herein after referred to as Kanitz, in view of Takebayashi (US 20200143324), herein after referred to as Takebayashi.
Regarding Claim 1, Kanitz teaches:
A delivery system between a drone and a vehicle, comprising: ([Fig 2])
a roof carrier positioned on a roof of the vehicle and in which a delivery object is loaded, ([Fig 1, Item 104] [0026] "According to an aspect of the present disclosure, an automated delivery system can include a delivery service pod that is integrated into the roof space of a vehicle, such as an autonomous vehicle.]
wherein the roof carrier includes an upper door capable of being opened and closed at an upper portion thereof, ([Fig 12, item 1206] [0103] "To accommodate obtaining packages from a delivery drone, such as delivery drone 1220, the delivery service pod 1204 can comprise a landing panel unit 1206 and a package handling unit 1208. In some implementations, the landing panel unit 1206 can be provided on the rooftop of the delivery service pod 1204. The landing panel unit 1206 can be configured to be deployed out of the delivery service pod 1204 to allow a delivery drone to hover proximate to and/or land on the delivery service pod 1204 and allow for transferring a delivery package between the delivery drone 1220 and the delivery service pod 1204, for example, via the package handling unit 1208. In some implementations, the landing panel unit 1206 can at least partially cover the delivery drone 1220, for example, to provide protection from environmental elements. The package handling unit 1208 can be configured to transfer a delivery package from the delivery drone 1220 to the delivery service pod 1204. The package handling unit 1208 can comprise a means for moving a delivery package, for example, a movable platform (e.g., configured to raise and lower from the delivery service pod proximate to the landing panel unit, etc.), a manipulator, and/or the like, that can receive a delivery package proximate to the landing panel unit 1206 (e.g., from a landed or hovering delivery drone exterior to the delivery service pod, etc.) and transfer the delivery package to the interior of the delivery service pod 1204" The described as a landing panel, the item 1206 functions as an opening door and does not require actual landing of the UAV, as described in the above section.”)
and wherein the delivery object is exchanged between the roof carrier and the drone when the upper door is opened; ([0103] "The package handling unit 1208 can be configured to transfer a delivery package from the delivery drone 1220 to the delivery service pod 1204. The package handling unit 1208 can comprise a means for moving a delivery package, for example, a movable platform (e.g., configured to raise and lower from the delivery service pod proximate to the landing panel unit, etc.), a manipulator, and/or the like, that can receive a delivery package proximate to the landing panel unit 1206 (e.g., from a landed or hovering delivery drone exterior to the delivery service pod, etc.) and transfer the delivery package to the interior of the delivery service pod 1204”)
a loading part positioned in the roof carrier and configured to load the delivery object thereon or unload the delivery object therefrom; ([0103] “The package handling unit 1208 can be configured to transfer a delivery package from the delivery drone 1220 to the delivery service pod 1204. The package handling unit 1208 can comprise a means for moving a delivery package, for example, a movable platform (e.g., configured to raise and lower from the delivery service pod proximate to the landing panel unit, etc.), a manipulator, and/or the like, that can receive a delivery package proximate to the landing panel unit 1206 (e.g., from a landed or hovering delivery drone exterior to the delivery service pod, etc.) and transfer the delivery package to the interior of the delivery service pod 1204 (e.g. to the delivery service pod conveyor, etc.). In some implementations, for example, where the package handling unit 1208 comprises a moveable platform and/or the like, the package handling unit 120”)
and operate the loading part to load the delivery object received from the drone thereon or to unload the delivery object to be delivered to the drone therefrom. ; ([0103] “The package handling unit 1208 can be configured to transfer a delivery package from the delivery drone 1220 to the delivery service pod 1204. The package handling unit 1208 can comprise a means for moving a delivery package, for example, a movable platform (e.g., configured to raise and lower from the delivery service pod proximate to the landing panel unit, etc.), a manipulator, and/or the like, that can receive a delivery package proximate to the landing panel unit 1206 (e.g., from a landed or hovering delivery drone exterior to the delivery service pod, etc.) and transfer the delivery package to the interior of the delivery service pod 1204 (e.g. to the delivery service pod conveyor, etc.). In some implementations, for example, where the package handling unit 1208 comprises a moveable platform and/or the like, the package handling unit 120”)
Kanitz does not explicitly teach:
and a controller configured to perform authentication of the drone, and operate the upper door of the roof carrier to be opened in response to authenticating the
In the same field of endeavor, Takebayashi teaches:
and a controller configured to perform authentication of the drone, and operate the upper door of the roof carrier to be opened in response to authenticating the ([0041] “ The drone 51 that has reached over the target vehicle transmits authentication information and requests the vehicle to open the sun roof. At this time, the drone 51 may recognize the sun roof whose door 53 is opened from, for example, a ground image captured by a camera or the like, and specify the vehicle … Upon receiving the authentication information, the vehicle 1 opens the sun roof. The drone puts down the load, puts the load in the vehicle through the sun roof, releases the hanging hook, and winds up the rope. When the rope is wholly wound, the vehicle 1 is requested to close the sun roof 52. The vehicle 1 that is requested closes the door 53 to close the sun roof 52.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to perform an authentication step on the delivery UAV as taught by Takebayashi to act as a virtual key for unlocking the vehicle doors [0040]. Motivation to combine Kanitz with Takebayashi to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV to vehicle delivery and knowledge well known in the art, as well as from Kanitz [0106].
Regarding Claim 2, modified Kanitz teaches the limitations of Claim 1, and Kanitz further teaches:
wherein the roof carrier includes a lower door positioned beneath thereof, ([0041] “The dispensing unit can be deployed from the ceiling within the passenger cabin to allow for a recipient to retrieve the package from the dispensing unit.”)
and when the lower door is opened, a delivery object is exchanged between the roof carrier and an interior space of the vehicle. ([0039] “In some implementations, a delivery system associated with a vehicle can provide for transferring a delivery package from a delivery drone that is exterior to the vehicle to a recipient located in the interior passenger cabin of the vehicle. For example, a delivery system can obtain a delivery package from a delivery drone that is positioned proximate to the vehicle (e.g., via a landing panel unit and/or package handling unit). The delivery system can provide for moving the obtained package from the exterior of the vehicle to the interior of the vehicle (e.g., the passenger cabin) such that the package can be provided for retrieval by a recipient in the passenger cabin”)
Regarding Claim 3, modified Kanitz teaches the limitations of Claim 2, and Kanitz further teaches:
when a delivery object in the interior space of the vehicle is to be delivered to the drone, the controller is configured to open the lower door beneath the roof carrier, ([0041] “"The dispensing unit can be deployed from the ceiling within the passenger cabin to allow for a recipient to retrieve the package from the dispensing unit. In an example, a delivery drone can transfer a package for a vehicle passenger to the vehicle's delivery service pod (e.g., via a landing panel unit and/or package handling unit). The delivery system can transfer the package to the dispensing unit and the dispensing unit can deploy down from the cabin ceiling such that a passenger (e.g., the package recipient) can retrieve the package from the dispensing unit while traveling in the vehicle”)
when the delivery object in the interior space of the vehicle is loaded into the roof carrier, the controller is configured to operate the loading part to load the delivery object thereon, ([0103] “The package handling unit 1208 can be configured to transfer a delivery package from the delivery drone 1220 to the delivery service pod 1204. The package handling unit 1208 can comprise a means for moving a delivery package, for example, a movable platform (e.g., configured to raise and lower from the delivery service pod proximate to the landing panel unit, etc.), a manipulator, and/or the like, that can receive a delivery package proximate to the landing panel unit 1206 (e.g., from a landed or hovering delivery drone exterior to the delivery service pod, etc.) and transfer the delivery package to the interior of the delivery service pod 1204 (e.g. to the delivery service pod conveyor, etc.). In some implementations, for example, where the package handling unit 1208 comprises a moveable platform and/or the like, the package handling unit 120”)
Kanitz does not explicitly teach:
and in response to authenticating the drone, the controller is configured to open the upper door of the roof carrier and operate the loading part to unload the delivery object to be delivered to the drone therefrom.
In the same field of endeavor, Takebayashi teaches:
and in response to authenticating the drone, the controller is configured to open the upper door of the roof carrier and operate the loading part to unload the delivery object to be delivered to the drone therefrom. ([0041] “Upon receiving the authentication information, the vehicle 1 opens the sun roof. The drone puts down the load, puts the load in the vehicle through the sun roof, releases the hanging hook, and winds up the rope. When the rope is wholly wound, the vehicle 1 is requested to close the sun roof 52. The vehicle 1 that is requested closes the door 53 to close the sun roof 52.")
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to perform an authentication step on the delivery UAV as taught by Takebayashi to act as a virtual key for unlocking the vehicle doors [0040]. Motivation to combine Kanitz with Takebayashi to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV to vehicle delivery and knowledge well known in the art, as well as from Kanitz [0106].
Regarding Claim 4, modified Kanitz teaches the limitations of Claim 2, and Kanitz further teaches:
wherein when the delivery object of the drone is to be delivered to the interior space of the vehicle, and the drone is authenticated, the controller is configured to open the upper door of the roof carrier, operate the loading part to load the delivery object received from the drone thereon, open the lower door of the roof carrier and operate the loading part to unload the delivery object therefrom, for the delivery object to be delivered to the interior space of the vehicle. ([0041] “The dispensing unit can be deployed from the ceiling within the passenger cabin to allow for a recipient to retrieve the package from the dispensing unit.”)
Regarding Claim 11, modified Kanitz teaches the limitations of Claim 2, and Kanitz further teaches:
A method for controlling the delivery system between a drone and a vehicle of claim 1, comprising …  loading, by the controller, the delivery object received from the drone or unloading the delivery object to be delivered to the drone, via the loading part of the roof carrier. ([0103] “The package handling unit 1208 can be configured to transfer a delivery package from the delivery drone 1220 to the delivery service pod 1204. The package handling unit 1208 can comprise a means for moving a delivery package, for example, a movable platform (e.g., configured to raise and lower from the delivery service pod proximate to the landing panel unit, etc.), a manipulator, and/or the like, that can receive a delivery package proximate to the landing panel unit 1206 (e.g., from a landed or hovering delivery drone exterior to the delivery service pod, etc.) and transfer the delivery package to the interior of the delivery service pod 1204 (e.g. to the delivery service pod conveyor, etc.). In some implementations, for example, where the package handling unit 1208 comprises a moveable platform and/or the like, the package handling unit 120”)
Kanitz does not explicitly teach:
performing, by a controller, authentication and the drone;
opening, by the controller, the upper door of the roof carrier in response to authenticating the drone;
In the same field of endeavor, Takebayashi teaches:
performing, by a controller, authentication and the drone; ([0041] “ The drone 51 that has reached over the target vehicle transmits authentication information and requests the vehicle to open the sun roof. At this time, the drone 51 may recognize the sun roof whose door 53 is opened from, for example, a ground image captured by a camera or the like, and specify the vehicle”)
opening, by the controller, the upper door of the roof carrier in response to authenticating the drone; ([0041] “Upon receiving the authentication information, the vehicle 1 opens the sun roof. The drone puts down the load, puts the load in the vehicle through the sun roof, releases the hanging hook, and winds up the rope. When the rope is wholly wound, the vehicle 1 is requested to close the sun roof 52. The vehicle 1 that is requested closes the door 53 to close the sun roof 52.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to perform an authentication step on the delivery UAV as taught by Takebayashi to act as a virtual key for unlocking the vehicle doors [0040]. Motivation to combine Kanitz with Takebayashi to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV to vehicle delivery and knowledge well known in the art, as well as from Kanitz [0106].
Claims 5-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanitz (US 20190362295), herein after referred to as Kanitz, in view of Takebayashi (US 20200143324), herein after referred to as Takebayashi and Ricci (US 20180012196), herein after referred to as Ricci.
Regarding Claim 5, modified Kanitz teaches the limitations of Claim 1, but Kanitz does not explicitly teach:
wherein the delivery object includes a replaceable battery, and when connected to the vehicle, the replaceable battery provides driving energy to the vehicle or is charged from the vehicle.
In the same field of endeavor, Ricci teaches:
wherein the delivery object includes a replaceable battery, and when connected to the vehicle, the replaceable battery provides driving energy to the vehicle or is charged from the vehicle. ([Fig 10] [0087] “Continuing this example, the power source 1308A, 1308B may include selectively interchangeable features that interconnect with the frame 1204 or other portion of the vehicle 100. For instance, in a power source 1308A, 1308B replacement, the quick release features may be configured to release the power source 1308A, 1308B from an engaged position and slide or move away from the frame 1204 of a vehicle 100. Once removed, the power source 1308A, 1308B may be replaced (e.g., with a new power source, a charged power source, etc.) by engaging the replacement power source into a system receiving position adjacent to the vehicle 100. In some embodiments, the vehicle 100 may include one or more actuators configured to position, lift, slide, or otherwise engage the replacement power source with the vehicle 100." [0162] "The service can comprise a vehicle battery charging service, a vehicle repair service, or a vehicle power source replacement service")
	The above pieces of prior art are considered analogous as they both represent inventions in the direct to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to deliver a replacement battery directly to the vehicle’s roof carrier as taught by Ricci to provide charging to a vehicle [0062].  Motivation to combine Kanitz with Ricci to a person having ordinary skill in the art comes from the prior art being analogous in the field of delivery to vehicles and knowledge well known in the art, as well as from Kanitz [0106].
Regarding Claim 6, modified Kanitz teaches the limitations of Claim 5, and Kanitz further teaches:
and load a replaceable {item} of the drone supplied from the drone into the roof carrier ([0103] "The package handling unit 1208 can be configured to transfer a delivery package from the delivery drone 1220 to the delivery service pod 1204. The package handling unit 1208 can comprise a means for moving a delivery package, for example, a movable platform (e.g., configured to raise and lower from the delivery service pod proximate to the landing panel unit, etc.), a manipulator, and/or the like, that can receive a delivery package proximate to the landing panel unit 1206 (e.g., from a landed or hovering delivery drone exterior to the delivery service pod, etc.) and transfer the delivery package to the interior of the delivery service pod 1204 ")
and then unload the replaceable {item} of the drone into the interior space of the vehicle. ([0039] “In some implementations, a delivery system associated with a vehicle can provide for transferring a delivery package from a delivery drone that is exterior to the vehicle to a recipient located in the interior passenger cabin of the vehicle. For example, a delivery system can obtain a delivery package from a delivery drone that is positioned proximate to the vehicle (e.g., via a landing panel unit and/or package handling unit). The delivery system can provide for moving the obtained package from the exterior of the vehicle to the interior of the vehicle (e.g., the passenger cabin) such that the package can be provided for retrieval by a recipient in the passenger cabin”)
Kanitz does not explicitly teach:
wherein when the replaceable battery positioned in the vehicle is to be replaced, the controller is configured to load the replaceable battery in the vehicle into the roof carrier,
...replaceable battery…
In the same field of endeavor, Ricci teaches:
wherein when the replaceable battery positioned in the vehicle is to be replaced, the controller is configured to load the replaceable battery in the vehicle into the roof carrier, ([0087] “For instance, in a power source 1308A, 1308B replacement, the quick release features may be configured to release the power source 1308A, 1308B from an engaged position and slide or move away from the frame 1204 of a vehicle 100. Once removed, the power source 1308A, 1308B may be replaced (e.g., with a new power source, a charged power source, etc.) by engaging the replacement power source into a system receiving position adjacent to the vehicle 100”)
...replaceable battery… ([0162] “The service can comprise a vehicle battery charging service, a vehicle repair service, or a vehicle power source replacement service")
	The above pieces of prior art are considered analogous as they both represent inventions in the direct to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to deliver a replacement battery directly to the vehicle’s roof carrier as taught by Ricci to provide charging to a vehicle [0062].  Motivation to combine Kanitz with Ricci to a person having ordinary skill in the art comes from the prior art being analogous in the field of delivery to vehicles and knowledge well known in the art, as well as from Kanitz [0106].
Regarding Claim 7, modified Kanitz teaches the limitations of Claim 6, but Kanitz does not explicitly teach:
wherein the controller is configured to unload the replaceable battery of the vehicle loaded in the roof carrier into the drone.
In the same field of endeavor, Ricci teaches:
wherein the controller is configured to unload the replaceable battery of the vehicle loaded in the roof carrier into the drone. ([0087] “For instance, in a power source 1308A, 1308B replacement, the quick release features may be configured to release the power source 1308A, 1308B from an engaged position and slide or move away from the frame 1204 of a vehicle 100. Once removed, the power source 1308A, 1308B may be replaced (e.g., with a new power source, a charged power source, etc.) by engaging the replacement power source into a system receiving position adjacent to the vehicle 100”)
	The above pieces of prior art are considered analogous as they both represent inventions in the direct to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to deliver a replacement battery directly to the vehicle’s roof carrier as taught by Ricci to provide charging to a vehicle [0062].  Motivation to combine Kanitz with Ricci to a person having ordinary skill in the art comes from the prior art being analogous in the field of delivery to vehicles and knowledge well known in the art, as well as from Kanitz [0106].
Regarding Claim 8, modified Kanitz teaches the limitations of Claim 5, but Kanitz does not explicitly teach:
wherein when connected to the drone, the replaceable battery provides driving energy to the drone or is charged from the drone.
In the same field of endeavor, Ricci teaches:
wherein when connected to the drone, the replaceable battery provides driving energy to the drone or is charged from the drone. ([Fig 10] [0074] “FIG. 10 shows a vehicle in an aerial vehicle charging environment in accordance with another embodiment of the present disclosure. Generally, this embodiment involves an aerial vehicle (“AV”), such as an Unmanned Aerial Vehicle (UAV), flying over or near a vehicle to provide a charge. The UAV may also land on the car to provide an emergency (or routine) charge. Such a charging scheme may be particularly suited for operations in remote areas, in high traffic situations, and/or when the car is moving. The AV may be a specially-designed UAV, aka RPV or drone, with a charging panel that can extend from the AV to provide a charge. The AV may include a battery pack and a charging circuit to deliver a charge to the vehicle." [0075] "With reference to FIG. 10, an exemplar embodiment of a vehicle charging system 100 comprising a charge provider configured as an aerial vehicle 280, the aerial vehicle 280 comprising a power source 516 and charge provider controller 622. The AV may be semi-autonomous or fully autonomous.")
	The above pieces of prior art are considered analogous as they both represent inventions in the direct to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to deliver a replacement battery directly to the vehicle’s roof carrier, and make a delivery of resources which the delivery UAV is also making use of, as taught by Ricci to provide charging to a vehicle [0062].  Motivation to combine Kanitz with Ricci to a person having ordinary skill in the art comes from the prior art being analogous in the field of delivery to vehicles and knowledge well known in the art, as well as from Kanitz [0106].
Regarding Claim 9, modified Kanitz teaches the limitations of Claim 5, but Kanitz does not explicitly teach:
wherein the controller is configured to compare a charge amount of the replaceable battery connected to the drone and a charge amount of the replaceable battery connected to the vehicle, and exchange the replaceable battery of the drone and the replaceable battery of the vehicle with each other when the charge amount of the replaceable battery connected to the vehicle is less than the charge amount of the replaceable battery connected to the drone.
In the same field of endeavor, Ricci teaches:
wherein the controller is configured to compare a charge amount of the replaceable battery connected to the drone and a charge amount of the replaceable battery connected to the vehicle, and exchange the replaceable battery of the drone and the replaceable battery of the vehicle with each other when the charge amount of the replaceable battery connected to the vehicle is less than the charge amount of the replaceable battery connected to the drone. ([0157] “The actions can, in some cases, be calculations or other operations to determine the price for the service, adjust the price for the service, perform automated negotiations, etc. For example, a business rule for a battery exchange facility for electric or hybrid vehicles may define the fee for an exchange of a low battery for a fully charged battery to be higher in a city center rather than along a highway.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the direct to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to deliver a replacement battery directly to the vehicle’s roof carrier, and determine whether or not to make the delivery, as taught by Ricci to provide charging to a vehicle [0062].  Motivation to combine Kanitz with Ricci to a person having ordinary skill in the art comes from the prior art being analogous in the field of delivery to vehicles and knowledge well known in the art, as well as from Kanitz [0106].
Regarding Claim 14, modified Kanitz teaches the limitations of Claim 11, but Kanitz does not explicitly teach:
further comprising performing cost collection adjusted by the controller when the replaceable battery needs to be supplied to the drone from the vehicle. ([0010] “ For example, the set of maintenance management rules can comprise at least one rule defining a value for the service based on a location at which the service is delivered. The location can be selected from a plurality of different and geographically diverse locations. The maintenance management rules can define a first location of the plurality of locations, e.g., a city center or urban location, as having a higher cost than at least one second location of the plurality of locations, e.g., or rural or highway location outside of city or municipal limits. In another example, the set of maintenance management rules can comprise at least one rule defining a value for the service based on a time of day at which the service is delivered. The time of day at which the service is delivered can fall within one of a plurality of time periods. The maintenance management rules can define a first time period of the plurality of time periods, i.e., a peak period, as having a higher cost than a second time period of the plurality of time periods. Any number and variety of other rules can be implemented at the service provider's discretion and are considered to be within the scope of the present disclosure.” [0087] “For instance, in a power source 1308A, 1308B replacement, the quick release features may be configured to release the power source 1308A, 1308B from an engaged position and slide or move away from the frame 1204 of a vehicle 100. Once removed, the power source 1308A, 1308B may be replaced (e.g., with a new power source, a charged power source, etc.) by engaging the replacement power source into a system receiving position adjacent to the vehicle 100”)
	The above pieces of prior art are considered analogous as they both represent inventions in the direct to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to deliver a replacement battery directly to the vehicle’s roof carrier, and make price adjustments based on the details of the battery replacement, as taught by Ricci to provide charging to a vehicle [0062].  Motivation to combine Kanitz with Ricci to a person having ordinary skill in the art comes from the prior art being analogous in the field of delivery to vehicles and knowledge well known in the art, as well as from Kanitz [0106].
Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanitz (US 20190362295), herein after referred to as Kanitz, in view of Takebayashi (US 20200143324), herein after referred to as Takebayashi and Ricci (US 20180012196), herein after referred to as Ricci, and Hee (KR 20100077119), herein after referred to as Hee.
Regarding Claim 10, modified Kanitz teaches the limitations of Claim 5, but Kanitz does not explicitly teach:
wherein the controller is configured to compare the charge amount of the replaceable battery connected to the drone and the charge amount of the replaceable battery connected to the vehicle, and adjust cost settlement to be performed based on difference in the charge amount.
In the same field of endeavor, Hee teaches:
wherein the controller is configured to compare the charge amount of the replaceable battery connected to the drone and the charge amount of the replaceable battery connected to the vehicle, and adjust cost settlement to be performed based on difference in the charge amount. ([Page 7] “The greater the amount of charge remaining, the lower the charging cost. For the battery to be replaced, the higher the amount of charge stored, the higher the charging cost. This ensures the service's equilibrium by setting a higher usage price for using a battery having excellent battery performance for the remaining charge and a lower usage price for replacing a lower performance battery.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of external item receipt by vehicles.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to adjust the cost of a delivered item based on the remaining functionality of the item it replaces, as taught by Hee to determine usage cost for a replaced battery based on the amount of charge used and the degradation o the battery [Page 7]. Motivation to combine Kanitz with Hee to a person having ordinary skill in the art comes from the prior art being analogous in the field of external item receipt by vehicles and knowledge well known in the art, as well as from Kanitz [0106].
Regarding Claim 12, modified Kanitz teaches the limitations of Claim 11, but Kanitz does not explicitly teach:
wherein the delivery object includes a replaceable battery,
and the method further comprises: determining, by the controller, a charge amount of an entire battery of the vehicle and a charge amount of the replaceable battery of the drone;
and performing, by the controller, cost payment adjustment when the replaceable battery needs to be supplied to the vehicle from the drone.
In the same field of endeavor, Ricci teaches:
wherein the delivery object includes a replaceable battery, ([Fig 10] [0087] “Continuing this example, the power source 1308A, 1308B may include selectively interchangeable features that interconnect with the frame 1204 or other portion of the vehicle 100. For instance, in a power source 1308A, 1308B replacement, the quick release features may be configured to release the power source 1308A, 1308B from an engaged position and slide or move away from the frame 1204 of a vehicle 100. Once removed, the power source 1308A, 1308B may be replaced (e.g., with a new power source, a charged power source, etc.) by engaging the replacement power source into a system receiving position adjacent to the vehicle 100. In some embodiments, the vehicle 100 may include one or more actuators configured to position, lift, slide, or otherwise engage the replacement power source with the vehicle 100." [0162] "The service can comprise a vehicle battery charging service, a vehicle repair service, or a vehicle power source replacement service")
and performing, by the controller, cost payment adjustment when the replaceable battery needs to be supplied to the vehicle from the drone. ([0010] “ For example, the set of maintenance management rules can comprise at least one rule defining a value for the service based on a location at which the service is delivered. The location can be selected from a plurality of different and geographically diverse locations. The maintenance management rules can define a first location of the plurality of locations, e.g., a city center or urban location, as having a higher cost than at least one second location of the plurality of locations, e.g., or rural or highway location outside of city or municipal limits. In another example, the set of maintenance management rules can comprise at least one rule defining a value for the service based on a time of day at which the service is delivered. The time of day at which the service is delivered can fall within one of a plurality of time periods. The maintenance management rules can define a first time period of the plurality of time periods, i.e., a peak period, as having a higher cost than a second time period of the plurality of time periods. Any number and variety of other rules can be implemented at the service provider's discretion and are considered to be within the scope of the present disclosure.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the direct to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to deliver a replacement battery directly to the vehicle’s roof carrier, and make price adjustments based on the details of the battery replacement, as taught by Ricci to provide charging to a vehicle [0062].  Motivation to combine Kanitz with Ricci to a person having ordinary skill in the art comes from the prior art being analogous in the field of delivery to vehicles and knowledge well known in the art, as well as from Kanitz [0106].
In the same field of endeavor, Hee teaches:
and the method further comprises: determining, by the controller, a charge amount of an entire battery of the vehicle and a charge amount of the replaceable battery of the drone; ([Page 4] "Through the present invention, the electric prime mover can be provided with a fully charged battery without any time delay for charging," [Page 7] "If there is no abnormality after the inquiry, the authentication information is generated, and the remaining charge amount of the battery to be replaced and the battery to be replaced and the remaining charge amount, current capacity (mhA), maximum power amount (W) of each of the batteries registered in advance, Charges are differentially calculated according to the usage period, the number of charge / discharge cycles, the number of cells, the total charge capacity, and the battery type, and are stored in the transaction information 121.")
	The above pieces of prior art are considered analogous as they both represent inventions in the field of external item receipt by vehicles.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to adjust the cost of a delivered item based on the remaining functionality of the item it replaces, as taught by Hee to determine usage cost for a replaced battery based on the amount of charge used and the degradation of the battery [Page 7]. Motivation to combine Kanitz with Hee to a person having ordinary skill in the art comes from the prior art being analogous in the field of external item receipt by vehicles and knowledge well known in the art, as well as from Kanitz [0106].


Regarding Claim 13, modified Kanitz teaches the limitations of Claim 12, but Kanitz does not explicitly teach:
further comprising performing cost settlement adjusted by the controller when the replaceable battery of the vehicle and the replaceable battery of the drone are exchanged with each other.
In the same field of endeavor, Ricci teaches:
further comprising performing cost settlement adjusted by the controller when the replaceable battery of the vehicle and the replaceable battery of the drone are exchanged with each other. ([0010] “ For example, the set of maintenance management rules can comprise at least one rule defining a value for the service based on a location at which the service is delivered. The location can be selected from a plurality of different and geographically diverse locations. The maintenance management rules can define a first location of the plurality of locations, e.g., a city center or urban location, as having a higher cost than at least one second location of the plurality of locations, e.g., or rural or highway location outside of city or municipal limits. In another example, the set of maintenance management rules can comprise at least one rule defining a value for the service based on a time of day at which the service is delivered. The time of day at which the service is delivered can fall within one of a plurality of time periods. The maintenance management rules can define a first time period of the plurality of time periods, i.e., a peak period, as having a higher cost than a second time period of the plurality of time periods. Any number and variety of other rules can be implemented at the service provider's discretion and are considered to be within the scope of the present disclosure.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the direct to vehicle delivery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanitz to deliver a replacement battery directly to the vehicle’s roof carrier, and make price adjustments based on the details of the battery replacement, as taught by Ricci to provide charging to a vehicle [0062].  Motivation to combine Kanitz with Ricci to a person having ordinary skill in the art comes from the prior art being analogous in the field of delivery to vehicles and knowledge well known in the art, as well as from Kanitz [0106].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663